IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


MANOLO MARTINEZ,

              Appellant,

 v.                                                       Case No. 5D17-2461

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 15, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Marc L. Lubet, Judge.

Rupak R. Shah, of Escobar & Associates,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Manolo Martinez appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds Two,

Three, and Four. However, because the record does not conclusively refute Martinez’s

claim that counsel was ineffective for failing to file a motion to suppress the wiretap of his

phone conversations, we reverse the summary denial of Ground One and remand for
attachment of portions of the record conclusively refuting that claim or for an evidentiary

hearing. See Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) ("[A] defendant is

entitled to an evidentiary hearing on a postconviction relief motion unless (1) the motion,

files, and records in the case conclusively show that the prisoner is entitled to no relief,

or (2) the motion or a particular claim is legally insufficient." (citing Maharaj v. State, 684
So. 2d 726 (Fla. 1996))).

       AFFIRMED in part; REVERSED in part; and REMANDED.

SAWAYA, BERGER and LAMBERT, JJ., concur.




                                              2